

EXHIBIT 10.71
 
The following table provides information on the Company’s compensation and
reimbursement practices for non-employee directors.
 
 
 
 
 
 
 
 
 
 
Annual Retainer, Chairman
 
$
45,000
 
 
 
 
Annual Retainer, Vice Chairman
 
$
30,000
 
   
 
 
 
 
 
 
 
 
 
Annual Director Retainer
 
$
20,000
 
 
 
 
 
 
 
 
 
 
 
 
Annual Committee Retainer (except Audit Committee)
 
$
1,000
 
 
 
 
 
 
 
 
 
 
 
 
Annual Committee Retainer (Audit Committee)
 
$
2,000
 
 
 
 
 
 
 
 
 
 
 
 
Additional Annual Retainer: Committee Chair (except Audit and Compensation
Committees)
 
$
1,000
 
 
 
 
 
             
Additional Annual Retainer: Audit Committee Chair
 
$
15,000
                   
Additional Annual Retainer: Compensation Committee Chair
 
$
6,000
                   
Meeting Attendance Fees (per day)
 
$
1,500
 
 
(in person)
 
 
$
500
 
 
(by telephone)
 
 
 
 
 
 
 
 
 
Value of Restricted Stock Granted upon Election at Annual Meeting
 
$ 
25,000
 
 
(1)
 
 
 
 
 
 
 
 
 
 
 
Reimbursement for Expenses Attendant to Board Membership
 
Yes
 
 
 
 
             



(1)
 
Consists of a grant of the number of shares of Restricted Stock under the
Company’s 1996 Long-Term Performance Plan determined by dividing $25,000 by the
Fair Market Value of the Company’s Common Stock on the NASDAQ Global Market on
the date of grant..




